Citation Nr: 0804092	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-30 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 1985 rating determination which granted service 
connection for TMJ discomfort, left, as residual from 
extraction of teeth 16 and 17, and assigned a noncompensable 
disability evaluation.

2.  Entitlement to an effective date prior to May 15, 2000, 
for the assignment of a 40 percent disability evaluation for 
TMJ discomfort, left, as residual from extraction of teeth 16 
and 17.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
December 1980 and from September 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).   

In the June 2003 rating determination, the RO increased the 
evaluation for TMJ from 20 to 40 percent, effective May 15, 
2000.  Thereafter, the veteran filed a notice of disagreement 
with the effective date and subsequently raised the issue of 
CUE in the April 1985 rating determination and perfected both 
issues.  


FINDINGS OF FACT

1.  At the time of the April 1985 rating determination, which 
granted service connection for TMJ discomfort, left, as 
residual from extraction of teeth 16 and 17, and assigned a 
noncompensable disability evaluation, all the evidence was to 
the effect that the veteran had definite limitation of 
temporomandibular articulation with interfered with 
mastication; and the rating criteria required a 10 percent 
rating for such symptomatology.

2.  In an October 1998 rating determination, the RO denied an 
evaluation in excess of 20 percent for TMJ discomfort, left, 
as residual from extraction of teeth 16 and 17.  The veteran 
was notified of this decision later that month but did not 
appeal.

3.  A VA examination conducted in November 1999 could be 
construed as a claim for increased compensation, but an 
increase in disability was not ascertainable until after May 
15, 2000.  


CONCLUSIONS OF LAW

1.  The April 1985 rating decision which granted service 
connection for TMJ discomfort, left, as residual from 
extraction of teeth 16 and 17, was the product of CUE in not 
assigning a 10 percent evaluation effective from the date of 
service connection.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2007).

2.  The criteria for an effective date earlier than May 15, 
2000, for the award of a 40 percent evaluation for TMJ 
discomfort, left, as residual from extraction of teeth 16 and 
17, have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Such was the case here.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

The VCAA is inapplicable to the adjudication of claims of 
CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  So there is no 
further evidence to be developed and no additional actions 
required to comply with the VCAA.

Additional VCAA notice is not generally required where, as in 
this case, the underlying claim has been granted and the 
appeal involves the downstream issue of an effective date.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
While Hartman involved a situation where the underlying claim 
was for service connection, rather than an increased rating, 
the rationale for the decision in Hartman would apply equally 
where the underlying claim was for an increased rating.

There has also been compliance with the assistance 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  
Examination reports are of record.  No other relevant records 
have been identified.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

CUE

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior rating decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

Regulations in effect at the time of the April 1985 rating 
determination provided that nonunion of the mandible was 
evaluated on the basis of the resulting degree of impairment 
of motion and the relative loss of masticatory function.  
Moderate associated disability warranted a 10 percent 
evaluation.  A 30 percent evaluation required severe 
disability.  38 C.F.R. § 4.150, Code 9903.

Malunion of the mandible was evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation 
was warranted for slight impairment.  A 10 percent rating 
required moderate displacement.  A 20 percent evaluation 
required severe displacement.  38 C.F.R. § 4.150, Code 9904.

Any definite limitation of motion of the temporomandibular 
articulation interfering with mastication or speech warranted 
a 10 percent evaluation.  Limitation of motion of the 
temporomandibular articulation to 1/2 inch (12.7 millimeters) 
warranted a 20 percent rating.  A 40 percent evaluation 
required that motion be limited to 1/4 inch (6.3 
millimeters).  38 C.F.R. § 4.150, Code 9905.

The veteran's representative maintains that the RO committed 
clear and unmistakable error in its April 1985 rating 
determination by not properly applying the regulations 
governing evaluations for TMJ at that time.  He maintains 
that the finding of an opening of only 3.5 cm. at the time of 
the April 1985 VA examination demonstrates that a 10 percent 
disability evaluation was warranted.  

Evidence available at the time of the veteran's April 1985 
rating determination included the veteran's service treatment 
records which document her complaints of popping and 
tenderness since the removal of her wisdom teeth in April 
1982.  In September 1984 it was reported that she had a dull 
ache when chewing.  

At the time of the April 1985 VA examination, the veteran was 
noted to have had all four third molars removed at Fort 
Jackson in April 1982.  The veteran's history was reported to 
include problems opening to bite since that time.  Physical 
examination revealed cryptus right and left, a TMJ opening of 
3.5 cm. and no deviation of motion.  X-rays were found to be 
essentially negative.  

At the time of the April 1985 rating determination, the RO 
noted that the veteran had had teeth 16 and 17 extracted in 
April 1982 and was subsequently treated for popping and 
discomfort on the left TMJ.  She stated this problem began 
about the time that these two teeth were extracted.  The RO 
further noted that at the time of the VA examination, the 
veteran reported that she was still having problems opening 
her mouth to bite and doing the jaw exercises that were 
prescribed in service.  It also noted the findings made at 
the time of the examination.  

Based upon the findings made at the time of the April 1985 VA 
examination, the veteran did not have either nonunion or 
malunion of the mandible.  Thus, a compensable disability 
evaluation would not have been warranted under DC 9903 or 
9904.  

Under the then applicable provisions of DC 9905, however, she 
was entitled to a 10 percent evaluation if there was any 
definite limitation of temporomandibular articulation that 
interfered with mastication.  All of the evidence at the time 
of the RO's 1985 decision was to the effect that the veteran 
had a definite limitation of motion and problems biting and 
chewing, which would be equivalent to interference with 
mastication.  Since all of the evidence was to the effect 
that she met the criteria for a 10 percent rating, it was CUE 
not to award that evaluation.  

To the extent the veteran is arguing that there was CUE in 
the failure to award an evaluation of 40 percent, her 
argument must fail.  As the above discussion makes clear 
there was absolutely no evidence of limitation that would 
have warranted that evaluation.

Earlier Effective Date

The assignment of effective dates for increased disability 
evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 
3.400.  The statute provides, in pertinent part, that:

The Court and the VA General Counsel have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows:  If the increase occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 
10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2007).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action from a claimant indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2007).

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2007).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires limitation of the range of lateral excursion from 0 
to 4 millimeters or of limitation of the range of inter-
incisal motion from 31 to 40 millimeters.  A 20 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters.  38 C.F.R. § 4.150, 
Code 9905.

A review of the record reveals that the Board, in a July 1996 
decision, assigned a separate 20 percent disability 
evaluation for the veteran's TMJ disability.  In an 
August1996 rating determination, the RO implemented the 
Board's actions and assigned a 20 percent disability 
evaluation for TMJ effective February 3, 1994.  The veteran 
was notified of this decision in July 1996.  

Subsequent to the July 1996 rating determination, the 
veteran, in July 1996, submitted medical treatment records in 
conjunction with a claim of service connection for a 
psychiatric condition, including depression, secondary to her 
service-connected TMJ.  

In February 1997, the veteran requested an increased 
evaluation for TMJ.  In an October 1998 rating determination, 
the RO denied an evaluation in excess of 20 percent for TMJ 
syndrome.  The veteran was notified of this decision in April 
1998 and did not appeal. Thus, the decision became final in 
the absence of CUE.  The veteran has not claimed CUE in the 
July 1996 or October 1998 determination.  In the face of 
these final decisions, her argument that the 40 percent 
evaluation should have been made effective in 1994, is 
without legal merit.

The veteran underwent a VA examination in November 1999.  
Under 38 C.F.R. § 3.157, the examination could constitute a 
claim for increase.

On May 15, 2000, the veteran also submitted a claim for an 
increased evaluation.  

Following a May 2003 VA examination, the RO, in a June 2003 
rating determination, increased the veteran's disability 
evaluation from 20 to 40 percent disabling, with an effective 
date of May 15, 2000.

At the time of the November 1999 VA examination, the veteran 
was noted to have a Class 1 occlusion.  The maxillary and 
mandibular midlines were aligned with the face and with each 
other.  The maximum opening was 21 mm. while right lateral 
motion was to 4 mm and left lateral motion was to 5 mm.  
Protrusive movement was to 3 mm.  There was no popping 
evident.  A diagnosis of myofascial pain dysfunction syndrome 
of the head and neck and TMJ discomfort was rendered.  

In an April 2000 report from the Hospital of St. Raphael, it 
was noted that at the time of an October 1998 visit, the 
veteran had a maximal incisal opening of 38 mm. without pain 
or deviation.  There was no presence of a pop, click or any 
joint crepitus.  It was further noted that at the time of a 
November 1998 visit, the veteran had maximal incisal opening 
of 30 mm. without pain.  

There was also no pop or click.  However, mild crepitus was 
noted on maximum incisal opening.  It was further reported 
that at the time of an April 11, 2000, visit, the veteran had 
a maximum opening of 25 mm. without deviation, lateral 
excursion of 10 mm. right excursion of 8 mm. and protrusion 
of 12 mm. without pain.  It was also indicated that per an 
April 28, 2000, phone conversation, the veteran reported that 
she was asymptomatic and experiencing no TMJ discomfort.  

The increase to 40 percent was based on the report of the May 
2003 examination, when the veteran was noted to have 
limitation of her interincisal opening to 10mm.  

Even with consideration of functional factors, limitation of 
motion warranting a 40 percent evaluation was not shown.  
38 C.F.R. §§ 4.40, 4.45 (2007).  Because the increased 
disability was not factually ascertainable until after May 
15, 2000; there is no basis for providing an earlier 
effective date.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).



ORDER

The April 1985 rating decision which granted service 
connection for TMJ discomfort, left, as residual from 
extraction of teeth 16 and 17, and assigned a noncompensable 
disability evaluation, involved CUE, in failing to grant a 10 
percent initial rating; this appeal is granted.

An effective date prior to May 15, 2000, for the assignment 
of a 40 percent disability evaluation for TMJ discomfort, 
left, as residual from extraction of teeth 
16 and 17 is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


